                        Case 20-10155-LSS   Doc 50-3   Filed 02/20/20   Page 1 of 5




                                            EXHIBIT C




24240110.1 02/20/2020
               Case 20-10155-LSS       Doc 50-3     Filed 02/20/20     Page 2 of 5




SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK


MGF SOURCING US, LLC,                                    Index No.: 657213/2019

                       Plaintiff,                        IAS Part 60

         -against-                                       Motion Seq. No. 002

LA SENZA INTERNATIONAL, LLC, LA SENZA                    Hon. Marcy S. Friedman
INTERNATIONAL CANADA, LLC and LA
SENZA CANADA, INC.,                                      STIPULATION AND
                                                         [PROPOSED] ORDER

                       Defendants.



         WHEREAS, Plaintiff MGF Sourcing US, LLC (“Plaintiff or “MGF”) commenced this

action on December 5, 2019 against La Senza International, LLC, La Senza International

Canada, LLC, and La Senza Canada, Inc. (collectively, “Defendants”) for breach of contract,

reclamation and declaratory and injunctive relief seeking recovery of amounts that Defendants

failed to pay for goods shipped to Defendants under a Master Sourcing Agreement with MGF,

and for reclamation of certain of the goods;

         WHEREAS, on December 5, 2019, MGF also filed an Order to Show Cause for a

Preliminary Injunction and Temporary Restraining Order (Motion Seq. No. 002) in connection

with its November 22, 2019 Reclamation Demand;

         WHEREAS, on December 6, 2019, Defendants remitted to MGF payment of $2.5 million

as partial payment for the reclaimed goods, with $416,880 remaining as owed for the reclaimed

goods;

         WHEREAS, Defendants’ payment was remitted to Plaintiff via wire transfer, and

Plaintiff confirmed receipt of such funds. Plaintiff and Defendants will work together to match




                                                                                          A-00053
              Case 20-10155-LSS         Doc 50-3       Filed 02/20/20   Page 3 of 5




Defendants’ $2.5 million payment against the invoices for the goods that were subject to

Plaintiff’s reclamation demand and to determine the final account and invoices owed for the

reclaimed goods;

       WHEREAS, in exchange for the payment and Defendants’ recognition of the remaining

amount due on the reclaimed goods owed, Plaintiff agreed not to seek reclamation of the goods

that are subject to Plaintiff’s reclamation demand;

               IT IS HEREBY STIPULATED AND AGREED by and between parties hereto,

through their undersigned counsel and subject to the approval of the Court, as follows:

           1. Plaintiff’s claims for reclamation and declaratory judgment shall be dismissed,
              with prejudice and without costs as against any party;

           2. Plaintiff’s Order to Show Cause for Preliminary Injunction and Temporary
              Restraining Order (Motion Seq. No. 002) is hereby withdrawn;

           3. Plaintiff shall withdraw its claims for reclamation and declaratory judgment;

           4. Plaintiff’s remaining claims contained in its Verified Complaint, including for
              breach of contract, remain pending;

           5. The Parties will continue to negotiate in good faith to resolve the remaining issues
              between them with all parties reserving all rights as to such remaining issues.

        IT IS FURTHER STIPULATED AND AGREED that this Stipulation may be executed in
one or more counterparts, and that electronic signatures shall be deemed the same as an original
for purposes of this stipulation.
Dated: New York, New York
       December 10, 2019

 /s/ Lamina Bowen                                    /s/ Jacqueline A. Meese-Martinez
 Lamina Bowen                                        Jacqueline A. Meese-Martinez
 Robert B. Ellis                                     Lawrence E. Oscar (Ohio Bar. No. 0022696)
 KIRKLAND & ELLIS LLP                                HAHN LOESER & PARKS LLP
 601 Lexington Avenue                                200 Public Square, Suite 2800
 New York, NY 10022                                  Cleaveland, OH 44114
 Tel: (212) 446-4800                                 (216) 621-0150
 Fax: (212) 446-4900                                 (216) 241-2824
 Lamina.Bowen@kirkland.com                           leo@hahnlaw.com
 Robert.Ellis@kirkland.com                           jmeese-martinez@hahnlaw.com

                                                 2
                                                                                           A-00054
    Case 20-10155-LSS    Doc 50-3    Filed 02/20/20    Page 4 of 5




SO ORDERED, this ___   day of ____________, 2019.


                               _____________________________

                               Hon. Marcy S. Friedman, J.S.C.




                                 3
                                                                     A-00055
                      Case 20-10155-LSS            Doc 50-3       Filed 02/20/20       Page 5 of 5

             NYSCEF - New York County Supreme Court
             Confirmation Notice
             The NYSCEF website has received an electronic filing on 12/10/2019 10:35 PM. Please keep this notice
             as a confirmation of this filing.
                                                  657213/2019
                              MGF Sourcing US, LLC v. La Senza International, LLC et al
                                         Assigned Judge: Marcy Friedman



              Documents Received on 12/10/2019 10:35 PM

             Doc #       Document Type
             11          STIPULATION - OTHER - ( REQUEST TO SO ORDER )
                         Stipulation and [Proposed] Order Withdrawing Plaintiff's Order to Show Cause for
                         Preliminary Injunction and Temporary Restraining Order (Motion Seq. No. 002)


              Filing User
              Lamina Bowen | LAMINA.BOWEN@kirkland.com
              601 Lexington Ave, New York, NY 10022



              E-mail Notifications
              An email regarding this filing has been sent to the following on 12/10/2019 10:35 PM:


               LAMINA BOWEN - LAMINA.BOWEN@kirkland.com




NOTE: If submitting a working copy of this filing to the court, you must include as a notification
page firmly affixed thereto a copy of this Confirmation Notice.


Hon. Milton A. Tingling, New York County Clerk and Clerk of the Supreme Court
Phone: 646-386-5956   Website: http://www.nycourts.gov/courts/1jd/supctmanh/county_clerk_operations.shtml

NYSCEF Resource Center, EFile@nycourts.gov
Phone: (646) 386-3033 | Fax: (212) 401-9146 | Website: www.nycourts.gov/efile
                                                                                                            A-00056
                                                    Page 1 of 1
